Judgment affirmed.

The plaintiff in error was indicted for failing to register with the ordinary of Coweta county, and to pay the special tax required by law of a dealer in spirituous- and malt liquors. The court charged the'jury that,, under the facts agreed on, the defendant was a dealer-under the statute, and as such was guilty. A new trial was moved for and denied, and the defendant excepted. The agreed facts are: “ Defendant has given bond as-required of distillers by H. S. law; sells only distilled liquors of his own production, at the place of manufacture, in the original packages, to which tax stamps are fixed; sells from government warehouse only, and has no place of business for carrying on business of a dealer-in spirituous liquors, but sells to various dealers directly from his distillery; delivers it at depot or place of business of local dealers; sells only in original packages of ten gallons and upward; distillery in Coweta county; has. failed to register name and place of business with ordinary of Coweta county, and failed to pay tax required of dealers; whisky made of corn.”